Citation Nr: 1310958	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  07-37 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to increases in the ratings assigned for posttraumatic stress disorder (PTSD), currently assigned "staged" ratings of 50 percent from January 27, 2010 to September 15, 2011, and 70 percent from that date.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1967 to September 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Philadelphia, Pennsylvania RO which granted service connection for PTSD rated 30 percent, effective March 22, 2004.  An interim (February 2010) rating decision increased the rating to 50 percent, effective February 8, 2010.  In February 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  

In May 2011, the Board increased the initial rating to 50 percent, and remanded the matter of entitlement to a rating in excess of 50 percent from January 27, 2010 for additional development.  An interim (July 2012) rating decision increased the rating to 70 percent, effective September 15, 2011.  The Veteran continues to appeal the ratings assigned for both "stages".  


FINDING OF FACT

It is reasonably shown that throughout the relevant appeal period (since January 27, 2010), the Veteran's PTSD has been manifested by symptoms productive of occupational and social impairment with deficiencies in most areas; at no time during the remaining appeal period is it shown to have been manifested by symptoms productive of total occupational and social impairment.





CONCLUSION OF LAW

A 70 percent (but no higher) schedular rating is warranted for the Veteran's PTSD from (the earlier effective date of) January 27, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code (Code) 9411 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

As the January 2007 rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A July 2007 statement of the case (SOC) properly provided notice on the "downstream" issue of entitlement to an increased initial rating, and a January 2013 supplemental SOC (SSOC) readjudicated the matter after the appellant and his representative responded and further development was completed.  38 U.S.C.A. § 7105.  The Veteran has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues).

The Veteran's pertinent treatment records and Social Security Administration (SSA) records are associated with his voluminous claims file.  The RO arranged for VA examinations in February 2010 and September 2011.  The Board finds the examinations are adequate as the reports reflect familiarity with the Veteran's psychiatric history and note his complaints, and mental status examinations include all findings necessary for a determination as to the rating(s) warranted.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any relevant evidence that remains outstanding.  VA's duty to assist is also met.  

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, including in Virtual VA (VA's electronic database), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.   

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

PTSD is rated under the General Rating Formula for Mental Disorders (General Formula).  A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411.

The Veteran has been assigned various Global Assessment of Functioning (GAF) scores for his PTSD.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Lesser scores reflect increasingly severe levels of mental impairment.  See 38 C.F.R. § 4.130 [incorporating by reference VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes].

In a January 27, 2010 private treatment record, it was noted that the Veteran's emotional condition had become increasingly more severe in recent years.  He was noted to have been married for 37 years, with two grown children.  He showed a great deal of anxiety when describing his Vietnam experiences, and his emotional state was reflected in his constant fatigue and irritation.  It was noted that negative feelings the Veteran had tried to deny or suppress during combat in service, including anger, feeling "hollow", survivor's guilt, and isolation by distancing himself from others, had often surfaced during therapy.  He reported nightmares about his combat experiences.  He reported that his social relationships continued to reflect his social isolation, which was a detriment to his social life and family life and had made employment very difficult for him.  His symptoms included unpredictable outbursts of rage, sudden flashbacks to events in Vietnam, sleep interruption and nightmares, social withdrawal, unpredictable emotional outbursts followed by a period of depression, "hyperstartlization", and isolation from virtually all social relationships.  The symptoms were noted to have been an impediment to the Veteran's social life and employability.  The examining psychologist noted that the Veteran's emotional pain appeared to cause him physical pain as well.  The Veteran also reported periods of mental confusion when he was momentarily uncertain of where he was and what he was doing.  He reported that his occasional daydreams may involve efforts to resolve the conflicts that triggered his emotional distress.  He reported suicidal thoughts without a plan.  The therapist noted short-term memory loss and attention deficit, which appeared to be the result of extreme anxiety.  Sudden and unpredictable outbursts of rage were noted to complicate the Veteran's relationships with those around him.  The diagnosis was chronic severe PTSD; a GAF score of 39 was assigned.

On February 2010 VA examination, the Veteran reported that some of his symptoms had remained the same since a July 2008 VA examination while others had worsened.  He reported that he re-experienced traumatic events from Vietnam with recurrent distressing recollections, distressing dreams, and feeling as if the traumatic events were recurring.  He reported that the distressing recollections varied from once per week to daily, and the thoughts had become more frequent and more disturbing in the previous two years with coverage of the war in Iraq; the nightmares occurred two to three times per week and had also increased in intensity in the previous two years.  He sometimes felt as if a traumatic event were recurring, most often upon first awakening; this was a new symptom that had begun about two years earlier and occurred once to twice per month.  In response to the recurring memories, he reported having psychological distress in the form of depression, anger and anxiety, as well as physiological reactivity in the form of sweating, increased heart rate, and muscle tension and pain; the Veteran and his wife reported that these physiological and psychological responses had worsened in the previous two years.  He reported avoiding thoughts, feelings and conversations associated with the traumatic events, as well as activities and places that arouse recollections of the trauma such as crowds and fireworks, which had not changed since the last examination.  He reported having lost interest in hobbies he used to enjoy.  He reported feelings of detachment and estrangement from others and not having many friends.  He reported a restricted range of affect.  He reported symptoms of increased arousal, including difficulty falling asleep, increased irritability since the last examination, and outbursts of anger two to four times per month.  He reported difficulty concentrating, which had worsened with time, including a recent incident in which he got lost because he could not remember where he was going or concentrate on the directions.  He reported hypervigilance and exaggerated startle response, which were the same as the last examination.  The examiner summarized that the Veteran had experienced a significant increase in severity and frequency of some PTSD symptoms since the last VA examination in 2008, while other symptoms had remained constant.  The Veteran reported being in individual therapy, group therapy, and psychiatric care for several years.  

The February 2010 VA examiner noted that the Veteran's PTSD significantly interfered with his employment at Verizon until the job ended in 2002, and opined that the PTSD symptoms would limit what the Veteran can do now due to anxiety about working with other people.  The Veteran noted that his social functioning had worsened since the last examination, as he had become less interested in social relationships which had a negative impact on his relationship with his wife.  He felt his irritability had impacted his relationship with his two grown children.  The Veteran reported being highly isolated in terms of social relationships and had no close friendships.  He reported that the social isolation had worsened as well as any interest in old hobbies.  The examiner opined that the impairment of social relationships and social functioning had increased significantly since the last VA examination in 2008.  

On mental status examination, there was some impairment noted in thought process including occasionally hearing noises or seeing quick movements in his peripheral vision which he knows others do not hear or see.  He reported occasionally hearing whispering voices that he knows are not real, which the examiner opined seemed more in line with the Veteran's symptoms of re-experiencing rather than other types of hallucination.  The examiner otherwise found clear communication and thought process, with intact concentration and memory.  Observable affect was flat, but the Veteran denied current suicidal or homicidal ideation.  He noted having been suicidal in the past but no longer, due to medication.  The diagnoses included chronic PTSD, major depressive disorder secondary to PTSD, and alcohol abuse in remission.  The examiner noted that, while the PTSD symptoms had been apparent since the Veteran's return from Vietnam, his depressive symptoms seemed to have begun in the previous couple of years.  A GAF score of 54 was assigned.

A February 2010 rating decision increased the rating for PTSD to 50 percent effective February 8, 2010, the date of the VA examination showing increased severity of symptoms.  

The Veteran submitted a January 2011 private treatment record with a report nearly identical to the January 2010 record by the same therapist, with the exception of being assigned a GAF score of 38 rather than 39.

At a February 2011 Travel Board hearing, the Veteran testified there had been conflict at work prior to his retirement in 2002; a female coworker had allegedly reported to the Veteran's boss that she was afraid of the Veteran because he had served in Vietnam, after which the Veteran's boss referred him for a psychological evaluation and he was moved to a more isolated location.  He testified that his new director at that time made an agreement with him such that he could attain his 30 years of employment prior to retirement.  He testified that he was laid off or downsized approximately 10 days after he had reached 30 years of tenure, and he was told it was for a reduction in the workforce.  He testified that the VA treatment records' notations that he has no suicidal ideation are untrue, though he hesitates to mention his suicidal thoughts to the treating VA nurse practitioner.  He testified that in addition to PTSD, he has a history of prostate cancer as well as Parkinson's disease, obstructive sleep apnea, alcohol and cannabis abuse in remission, panic disorder, insomnia, depression, and migraine headaches.  

On September 2011 VA examination, the Veteran reported living with his wife and son.  He indicated some family tension related to conflict with his son-in-law and daughter about family holidays, causing him a high level of anger and distress.  He reported he had few social relationships or social activities and indicated that his wife got him out of the house a couple of times per week, as well as on annual trips to a cabin in the woods in New York for the past 10 years and an upcoming trip to Myrtle Beach.  He reported being a member of multiple veterans' organizations although he did not attend meetings.  He reported a decrease in social activities due to a lowered motivation associated with depression, but also a decrease in ability related to his neuropathy.  He used to enjoy activities such as golfing and working on cars but his hand numbness interfered with such over the previous 5 to 6 years.  He preferred to have no contact with anybody but would accompany his wife when she went shopping as well as to church every week.  He had not worked since 2002 and believed his symptoms had become more problematic since that time.  He endorsed symptoms including depressed mood, anxiety, hypervigilance, chronic sleep impairment (indicating 5 to 6 hours of sleep per night), mild memory loss, impaired judgment with regard to engaging in verbal or physical conflicts with others, some impairment with regard to an increase in alcohol consumption, disturbances of motivation or mood, difficulty in establishing and maintaining effective work and social relationships (as evidenced by having few social relationships and conflict at work being one cited reason for his loss of employment), difficulty in adapting to stressful circumstances including work or a work-like setting, and impaired impulse control (such as unprovoked irritability with periods of violence). 

On mental status examination, the Veteran was neatly dressed, well groomed, alert, and oriented to time, place, and person.  His behavior was grossly appropriate, although he did swear throughout the evaluation, which the examiner noted is atypical behavior for presenting for a compensation evaluation.  The Veteran's eye contact was good, his attitude toward the examiner was cooperative, and he answered all questions asked of him and elaborated when asked.  His mood appeared depressed and his affect was somewhat constricted; he was tearful periodically throughout the evaluation and at times it was not clear what had prompted the tearful response.  His thought processes were logical and goal directed.  The content of his thoughts was negative with regard to indications of psychosis or mania.  He reported sometimes seeing a "flash" in his peripheral vision which the examiner noted is a symptom consistent with PTSD.  His speech was somewhat monotone at times but was unremarkable with regard to rate and volume.  His judgment was grossly intact, although he displayed a somewhat impaired judgment with regard to his presentation (specifically his use of unnecessary salty language) as well as altercations with his son-in-law, his neighbor, and the administration at his son's college.  The Veteran indicated he was able to fully and independently complete the activities of daily living although his wife prompted him at times to do these activities.  He denied any homicidal ideation of intent; he denied any current suicidal ideation but indicated that he had suicidal thoughts 6 or 7 months earlier, although he denied ever making any attempts or plans to harm himself.  The diagnoses included PTSD and depressive disorder not otherwise specified.  A GAF score of 45 was assigned, reflecting serious symptoms and associated impairment in functioning; the examiner noted that a GAF score of 45 had also been assigned by the Veteran's treating psychiatrist in April, June, and September 2011.  The examiner noted that there was too much symptom overlap to differentiate what symptoms are attributable to each of the Veteran's psychiatric diagnoses without resort to mere speculation.  The examiner opined that the Veteran's PTSD symptoms resulted in occupational and social impairment with reduced reliability and productivity.

Based on these results, a July 2012 rating decision increased the rating for PTSD to 70 percent effective September 15, 2011, the date of the VA examination.

VA treatment records through January 2013 show largely similar symptomatology to that shown on the examinations and reports noted above. 

The Board finds that the Veteran, his treating VA and non-VA mental health personnel, and the VA examiners have reported symptoms associated with PTSD that reflect occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  The symptoms have included suicidal ideation; near-continuous depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective social relationships, throughout the appeal period.  Notably, while the September 2011 VA examiner assigned a GAF score of 54, the examiner also indicated that the Veteran's PTSD symptoms had increased "significantly" in severity and frequency since the previous VA examination in 2008, for which time a 50 percent rating is assigned.

The Board finds no reason to question the credibility of the Veteran's own accounts; they are consistent with reports by his treating mental health professionals and the VA examiners.  As the symptoms described meet (or at least approximate) the schedular criteria for a 70 percent rating under Code 9411, the Board finds that such rating is warranted throughout since January 27, 2010.  38 C.F.R. § 4.7.

The evidence of record does not show that symptoms that meet (or approximate) the above-listed criteria for a 100 percent rating were manifest at any time during the evaluation period.  At no time during the appeal period is it shown that the Veteran had total occupational and social impairment, due to such PTSD symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, or any other symptoms of similar gravity; no such symptoms have been shown.  Consequently, the Board finds that the criteria for a schedular 100 percent rating are not met or approximated for any period of time under consideration.

The Board finds that the GAF scores assigned do not provide a separate basis for an award of a rating in excess of 70 percent.  The symptoms and level of impairment represented by the GAF scores of 38 to 54 reflect serious (but not total) disability so as to warrant a 100 percent rating.  

Furthermore, the Board finds that the evidentiary record presents no reason to refer the case to the Compensation and Pension Service for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b).  There is no evidence of symptoms or impairment not encompassed by the schedular criteria, so as to render those criteria inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, a September 2008 rating decision assigned the Veteran a TDIU rating and an effective date for the award.  The Veteran did not appeal that determination, and it is final.  Consequently, the matter of entitlement to a TDIU rating is not before the Board.


ORDER

A 70 percent rating is granted for the Veteran's PTSD effective January 27, 2010, subject to the regulations governing payment of monetary awards; a schedular rating in excess of 70 percent is denied.   


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


